Citation Nr: 0115762	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  95-19 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) for right below-the-knee 
amputation claimed as a result of VA treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from April 1946 until May 
1947.

This appeal originally came before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a 
September 1995 rating decision of the St. Petersburg, Florida 
Regional Office (RO) which denied service connection for 
compensation under 38 U.S.C.A. § 1151 (West 1991) for right 
below-the-knee amputation.  The veteran subsequently 
relocated to the jurisdiction of the Montgomery, Alabama RO.

This case was remanded by decisions of the Board dated in 
March 1998 and June 2000 and is once again before the 
signatory Member for appropriate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is no competent medical evidence of record showing 
that the veteran's right below-the-knee amputation was in any 
way related to the VA medical treatment that he received.  
Rather, the amputation is shown to be as a result of natural 
progress of a disease process for which treatment was being 
rendered.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991) for right below-the-knee 
amputation due to VA treatment have not been met.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim was received prior to October 1, 1997.  
He asserts that as a result of VA hospital staff negligence 
or improper treatment between December 1992 and June 1993, he 
developed an increasingly severe right foot ulcer which led 
to a gangrenous condition.  He contends that as a diabetic, 
VA medical staff did not perform the requisite degree of 
medical care at that time, and that this led to increasingly 
severe symptoms which resulted in his having to have a right 
below-the-knee amputation.  He maintains that service 
connection for right below-the-knee amputation under 
38 U.S.C.A. § 1151 is thus warranted.  

Under the law in effect prior to October 1, 1997, where a 
veteran sustains a disease or injury or aggravation of an 
existing disease or injury due to VA training, 
hospitalization, medical treatment, surgical treatment, or 
examination, and such injury or aggravation results in 
additional disability to or the death of the veteran, 
disability or dependency and indemnity compensation shall be 
awarded in the same manner as if such disability, 
aggravation, or death were service connected.  38 U.S.C.A. 
§ 1151.  Compensation under 38 U.S.C.A. § 1151, however, is 
not payable when an additional disability results from the 
natural progression of an underlying disability.  38 C.F.R. 
§ 3.358(b)(2); Brown v. Gardner, 115 S.Ct. 552, 556 n. 3 
(1994).

A longitudinal review of the clinical evidence reveals that 
the veteran underwent VA examinations in January 1993 where 
it was noted that he had a 25-year history of insulin-
dependent diabetes.  It was reported that he had decreased 
vision due to diabetes.  A VA ophthalmology note dated in 
April 1993 addressed to the security staff indicated that the 
in addition to his ocular problems, the veteran had gangrene 
in his right foot and that handicapped parking privileges 
were requested.  

Subsequently received were VA outpatient clinic records 
showing that on March 16, 1993, the veteran was seen with 
complaints of a right foot wound which was giving him pain 
and discomfort.  It was observed that he had a blister on the 
bottom of his foot which was open but without signs of 
infection.  A follow-up appointment was made for the 
following week.  On March 23, 1993, it was noted that a right 
foot ulcer still reflected no signs of infection but that it 
would be left up to the general medical doctor as to whether 
antibiotics would be started.  The appellant was seen on the 
same day for further evaluation where it was indicated that 
he had a superficial plantar ulcer of the right foot.  A 
diabetic foot was diagnosed whereupon the podiatry clinic was 
contacted and the veteran was scheduled for consultation.  

When seen in the podiatry clinic for follow-up on April 2, 
1993, it was reported that the appellant has a neuropathic 
ulcer of the right foot which had begun three weeks before 
that he had only reported to the clinic within the past week.  
It was observed at that time that the ulcer was healing and 
the dressing was changed.  An assessment of Grade II plantar 
ulcer of the right foot was rendered.  On April 25, 1993, the 
veteran was seen on an emergency basis stating that his right 
foot was hurting.  Upon examination, the right foot was noted 
to be deep, open, minimally purulent, with mild cellulitic 
changes.  It was reported that he had a fever of 101 degrees 
which had been preceded by mild chills that morning.  An X-
ray was obtained.  The veteran was begun on antibiotics.  An 
appointment was made in the podiatry clinic for the following 
morning.  

When seen in podiatry the next day, the ulcer was noted to be 
at the third metatarsal head with a fibrotic base and 
hyperkerotic borders without purulence, or odor.  There was 
slight tenderness upon probing.  Residual cellulitis was 
noted.  The ulcer was debrided and re-dressed and laboratory 
studies were ordered.  An appointment for follow-up was made 
for four days later.  On April 30, 1993, it was recorded the 
veteran presented for continued care of chronic ulcer.  It 
was reported that C& S testing was positive for a number of 
organisms.  A Grade III planter ulcer tracking to bone, with 
positive odor, minimal purulence, fibrotic tissue base, and 
erythema were indicated.  X-rays were unremarkable for 
osseous changes.  An assessment of infected planter ulcer at 
the third metacarpal joint with osteosis was rendered.  It 
was recorded that the appellant would be admitted on May 3, 
1993.  

On May 4, 1993, the veteran underwent incision and drainage 
of all necrotic tissue of the right foot and tendon.  A 
psychiatry clinic note of 5/5/93 indicated that he would be 
followed by podiatry with the possibility of amputation, and 
that the issue of a loss of a foot would be addressed.  A VA 
hospital discharge summary of an admission dating from May 3, 
1993 noted that the appellant had presented with worsening 
right foot ulcer pain.  The right lower extremity was 
observed to be edematous with 1+ pitting to mid calf with 
warmth in the entire right leg and a four-centimeter patch in 
the dorsum of the foot.  The ventral surface disclosed a 1/2 
centimeter ulcer which was 1.2 centimeter in depth.  During 
the admission, it was reported that his cellulitis resolved 
but the ulcer did not heal and he had to be taken to the 
operating room for drainage.  It was noted that the ulcer 
still did not heal and the veteran underwent a Chopart 
amputation on May 21, 1993.  It was indicated, however that 
podiatry did not think that subsequent healing was adequate 
and that he may have needed a higher level amputation, 
possibly below knee.  The veteran was discharged on June 11, 
1993 to be readmitted the following Monday on June 14, 1993.

A VA clinic note dated on June 14, 1993 indicated that the 
veteran presented for follow-up care of Syme's amputation of 
the right foot, to include further vascular studies.  It was 
recorded at that time that the stump was showing signs of 
failure secondary to vascular supply with area of ecchymotic 
bullae and serous drainage.  The veteran was readmitted on 
June 20, 1993 for elective right below-the-knee amputation 
for what was noted to be a failed right Syme's procedure.  
The Syme's amputation site was observed to be black with some 
serous oozing.  He underwent a right below-the-knee 
amputation on June 21, 1993 and tolerated the procedure well 
with no complications. 

The appellant presented testimony upon personal hearing on 
appeal in September 1996 to the effect that sometime in late 
1992, he had the sensation of a tiny pebble in his right foot 
subsequent to which his wife observed a hole about the size 
of a straight pin.  He related that since he was on his way 
to the VA anyway, he decided to left the staff check it out.  
He said that he went into the emergency room where a "drop-
in" doctor looked at it, told him it was just a little 
blister and put some medication on it with a bandage and told 
him to come back the following week.  The appellant related 
that this went on for about 12 weeks but that the problem 
continued to worsen and he had his primary doctor look at it.  
He stated that he was told at that time that he had an ulcer 
to the bone and that was when podiatry was contacted.  He 
related that next morning, a scalpel was placed on the skin 
and under his toes and the whole bottom skin of his foot just 
fell off.  He said that the staff cleaned and "carved" it, 
saturated it with a saline solution and treated it again over 
the course of weeks.  The veteran reported that a vinegar 
solution was subsequently used which did not help and that 
when he went back, he was told he had to be admitted.  He 
related that he stayed in the hospital while the staff kept 
looking at the right foot and trying to save it with various 
procedures, but that 16 weeks into his confinement, he was 
informed that the leg had to come off.  He testified that he 
had had no prior problems with his feet.

Pursuant to VA remand of March 1998, the veteran underwent a 
VA compensation and pension examination in October 1999 for 
diabetes mellitus in which the examiner commented among other 
medical problems, the appellant had diabetic neuropathy.  It 
was related that because of such, ulcers were delayed in 
healing and could also cause cellulitis.  It was noted that 
such ulcers were usually very difficult to treat but that 
treatment was still tried.  It was indicated that because of 
the components of diabetes, peripheral vascular disease, 
cellulitis, the ulcer and safety of the patient, he 
ultimately had to have the below-the-knee amputation.  The 
examiner reviewed the record and opined that the veteran's 
right foot ulcer care was well-managed.

The appellant was afforded a VA examination in September 2000 
where the most salient questions posed were whether he 
developed an additional identifiable right foot/leg 
disability due to any VA treatment in 1992 or 1993 beyond 
what would be considered natural consequences of procedures 
during that time, and whether the appellant's right foot 
ulcer was properly and timely diagnosed and treated.  The 
examiner responded that veteran had had diabetes for a number 
of years and that it was well documented that peripheral 
vascular disease was a very common complication of that 
disease process.  It was noted that the first recorded 
manifestation of right foot pathology was shown on an 
emergency room visit on April 25, 1993 with a diagnosis of 
diabetic right foot ulcer and that review of the records 
indicated that it was diagnosed and properly treated at that 
time by antibiotics and a subsequent Syme's procedure, both 
of which failed leading to the below-the-knee amputation.  It 
was added that the right foot pathology which led to 
amputation in June 1993 was the result of a natural 
progression of peripheral vascular disease secondary to 
diabetes mellitus, and that that there was no additional 
disability related to VA treatment.

Analysis

The Board has carefully reviewed the extensive evidence of 
record.  It is found that although the veteran now asserts 
that his right below-the-knee amputation is the result of 
inattention or negligence on the part of VA when treated 
between 1992 and June 1993, a comprehensive review of the 
entire clinical record in this instance provides no clinical 
or other documentary support for this proposition.  

The record reflects that although the appellant has testified 
that he first sought medical attention for a right foot 
blister in late 1992, VA clinic notes clearly document that 
he first seen in mid March 1993 with complaints of a right 
foot wound giving him pain and discomfort, but that there 
were no signs of infection at that time.  The Board observes 
that contrary to testimony the veteran has presented, he did 
not immediately seek treatment for the wound on the right 
foot and that when he was seen with complaints of pain and 
discomfort, he was afforded continuous care in this regard.  
Clinical records indicate that he was followed closely during 
this period by the podiatry service, and that the ulcer was 
initially observed to be healing, but that an infectious 
process later developed requiring more extensive intervention 
and procedures which failed to halt the progression of right 
foot pathology.  

Upon VA compensation and pension evaluation in September 
2000, the examiner unequivocally stated that the right foot 
pathology which led to amputation in June 1993 was the result 
of a natural progression of peripheral vascular disease 
secondary to diabetes mellitus, and that that there was no 
additional disability related to VA treatment.  None of the 
veteran's multiple physicians and/or providers in the record, 
has proposed any link between VA treatment or lack thereof, 
and events leading to the right below-the knee amputation.  
It is the province of trained health care providers to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994).  The appellant's opinion in this matter is 
not competent evidence of the required nexus.  See also Heuer 
v. Brown, 7 Vet.App. 379, 384(1995).  Consequently, the Board 
finds that there is no clinical evidence showing that the 
appellant's right-below-the knee amputation was the result of 
improper, negligent or inattentive treatment on the part of 
VA and service connection for such under 38 U.S.C.A. § 1151 
must be denied.

In so finding above, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  It also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099 (2000).  See VAOPGCPREC 11-00; Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  In this instance, the record reflects 
that pursuant to his claim for service connection, extensive 
VA outpatient medical records dating from 1993 were requested 
and received from the Miami, Florida VA medical center.  The 
appellant was afforded a VA examination in May 1995. Upon 
appeal, the appellant and his representative were notified in 
the December 1995 statement of the case of his rights and 
responsibilities pertaining to his appeal, as well as all 
applicable law upon which the RO decision was based.  He was 
afforded a personal hearing in September 1996 subsequent to 
which additional VA outpatient records dating from January 
1992 were requested and associated with the claims folder.  
The case was remanded in March 1998 and June 2000 for 
additional development, subsequent to which the veteran 
underwent additional VA examinations in October 1999 and 
September 2000.  Medical opinions were rendered on those 
occasions.  Additional VA medical documentation was also 
received.  The RO wrote the appellant in August 1998 and 
requested that he furnish the names of any private physicians 
he had seen in relation to his diabetes and right foot 
condition.  

Furthermore, supplemental statements of the case dated in 
August 1997, December 1999 and October 2000, as well as other 
correspondence of record were also to sent notifying him of 
evidence on which the continuing decision was based.  The 
Board thus finds in this regard there is no indication 
anywhere else in the record that there is evidence that could 
be secured that would alter the record upon which this 
particular appeal is predicated.  Thus, under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this as to this matter.  
Further development and further expending of VA's resources 
is not warranted.  Any "error" to the appellant resulting 
from this Board decision does not affect the merits of his 
claim or his substantive rights, for the reasons discussed 
above, and is therefore harmless.  See 38 C.F.R. § 20.1102 
(2000).  


ORDER

Benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a right below-the-knee amputation claimed as a result of VA 
treatment is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

